— Appeal by defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered August 31, 1981, convicting him of robbery in the first degree, burglary in the first degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. During the course of the trial, and in summation, the prosecutor made certain improvident comments, e.g., implying that defendant had the duty to call a witness in his behalf, characterizing defendant’s testimony as “lies”, and vouching for the complaining witness’ credibility. However, in light of the overwhelming evidence of defendant’s guilt, we find these errors to be harmless (see People v Crimmins, 36 NY2d 230). Defendant’s other contentions lack merit. Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.